DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-36 are currently pending.  
Applicant’s election without traverse of Group I, claims 1-17 in the reply filed on 6/24/2022 is acknowledged. Claims 18-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant’s election of the species of compound (1) of Figure 1 (“TRIP”) is also acknowledged: 
    PNG
    media_image1.png
    557
    420
    media_image1.png
    Greyscale
.  This election is encompassed by claims 1-3, 8-10, and 14-17.  Therefore, claims 4-7 and 11-13 are withdrawn from further consideration as being drawn to a non-elected species. Also see MPEP 803.02.
Claims 1-3, 8-10, and 14-17 are currently pending and under examination.
Priority

    PNG
    media_image2.png
    201
    1051
    media_image2.png
    Greyscale
(filing receipt dated 7/7/2021).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villegas (“A spectroscopic and computational study on the effects of methyl and phenyl substituted phenanthroline ligands on the electronic structure of Re(I) tricarbonyl complexes containing 2,3-dimethylphenylisocyanide” Dalton Trans, 2005, p. 1042-1051).
	Villegas is directed toward Re(I) tricarbonyl and phenanthroline complexes and the electronics thereof.  See whole document.  Regarding claims 1-3, 8-10, and 14-17, Villegas teaches several complexes (1-6) which meet the limitations of claimed formula (1).  See Figure 2 on p. 1044.

    PNG
    media_image3.png
    694
    467
    media_image3.png
    Greyscale

	These complexes correspond to compounds of formula (1) in claim 1 wherein the N-N bidentate ligand is the optionally substituted uncharged heteroaromatic phenanthryl ligand of formula (3) of claims 8-10 and R1a-R8a are H, methyl (R’-hydrocarbon group having 1 carbon atom), or phenyl (R’-hydrocarbon group having 6 carbon atoms).  One of L1-L4 is a neutral isonitrile ligand of formula -CN-R, wherein R is 2,6-dimethyl phenyl (aromatic hydrocarbon group containing 8 carbon atoms), and the rest of L1-L4 are all neutral CO ligands.  X- is PF6-, a non-coordinating monovalent anion,  and Re is a rhenium ion having a 1+ charge.  Further regarding claims 9 and 10, see complexes 3-6 of Villegas.  
	Regarding the requirement that the compound of claimed Formula (1) be present in a composition (in combination with a pharmaceutically acceptable carrier in claim 17), the discussion of the “Preparation of fac-[Re(CO)3(CNx)(L)](PF6)” on p. 1043 and the “Synthesis” section on p. 1044 of Villegas teach that the complexes are prepared according to the scheme of Figure 1: 

    PNG
    media_image4.png
    146
    472
    media_image4.png
    Greyscale
, wherein an intermediate complex wherein X- is SO3CF3- is obtained in EtOH and then the final complex is obtained from an aqueous mixture containing a small amount of EtOH.  Both of these solvents are pharmaceutically acceptable carriers.  Also see [0072] of the specification as filed, which explicitly mentions water.
Subject Matter Free from the Prior Art
	The elected species appears to be free from the prior art.  The closest prior art is that disclosed in Villegas, in particular complex 5.  However, there does not appear to be motivation to replace the isonitrile ligand taught by Villegas with that claimed.  Nor is there any indication in Villegas or any other prior art that the claimed complex can be used to treat cancer. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622